 


113 HR 738 IH: To amend title 10, United States Code, to eliminate the requirement that certain former members of the reserve components of the Armed Forces be at least 60 years of age in order to be eligible to receive health care benefits.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 738 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to eliminate the requirement that certain former members of the reserve components of the Armed Forces be at least 60 years of age in order to be eligible to receive health care benefits. 
 
 
1.Elimination of the age requirement for health care benefits for non-regular service retireesSection 1074(b) of title 10, United States Code, is amended— 
(1)by striking (1); and 
(2)by striking paragraph (2). 
 
